Name: Commission Regulation (EC) No 1649/98 of 27 July 1998 fixing for the 1998/99 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  trade policy;  prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/72 COMMISSION REGULATION (EC) No 1649/98 of 27 July 1998 fixing for the 1998/99 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 9(8) thereof, Whereas the criteria for fixing the prices at which storage agencies buy dried grapes are laid down in Article 9(2)(b) of Regulation (EC) No 2201/96; whereas the buying-in price for unprocessed dried grapes should be set for the 1998/99 marketing year at the same level as for the 1997/ 98 marketing year given the stability of the minimum import price; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year, the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 for unprocessed dried grapes shall be ECU 46,91 per 100 kg net. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1.